 1   MARK R. CONRAD (CA Bar No. 255667)
     GABRIELA KIPNIS (CA Bar No. 284965)
 2   CONRAD & METLITZKY LLP
     Four Embarcadero Center, Suite 1400
 3   San Francisco, CA 94111
     Tel: (415) 343-7100
 4   Fax: (415) 343-7101
     Email: mconrad@conradmetlitzky.com
 5   Email: gkipnis@conradmetlitzky.com
 6   Attorneys for Defendant GUANGZHI CAO
 7

 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10

11
     TESLA, INC., a Delaware corporation,      CASE NO. 3:19-cv-01463
12
             Plaintiff,                        APPLICATION FOR LEAVE TO
13                                             APPEAR BY TELEPHONE AT THE
        v.                                     INITIAL CASE MANAGEMENT
14                                             CONFERENCE, OR IN THE
     GUANGZHI CAO, an individual,              ALTERNATIVE, TO CONTINUE THE
15                                             INITIAL CASE MANAGEMENT
             Defendant.                        CONFERENCE UNTIL JULY 31, 2019,
16                                             AND [PROPOSED] ORDER THEREON
17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 3:19-cv-01463-VC                              APPLICATION FOR TELEPHONIC APPEARANCE
 1          Pursuant to the Standing Order for Civil Cases Before Judge Vincent Chhabria (“Civil Standing

 2 Order”), undersigned counsel respectfully requests leave of Court to appear by telephone at the initial

 3 case management conference scheduled for July 10, 2019, in the above-captioned matter.

 4          Good cause exists to allow a telephonic appearance. The initial case management conference in

 5 this matter was previously scheduled, pursuant to the stipulation of the parties and the prior order of this

 6 Court, for July 3, 2019, at 10:00 a.m., at which time all parties were prepared to appear in person. See

 7 Dkt. Nos. 23 & 24. The Court sua sponte continued the conference until July 10. Dkt. No. 25.

 8 Undersigned counsel for Defendant Cao is unavailable to appear in-person on July 10 due to his required

 9 attendance at a previously scheduled mediation in Boston, Massachusetts, on July 10-11. (Attorney

10 Gabriela Kipnis, the only other lawyer at Conrad & Metlitzky LLP with knowledge about this case, is

11 presently on parental leave and cannot attend the conference in person on July 3, either.)

12          All counsel of record in the case are aware of the Court’s Civil Standing Order and, in particular,

13 the requirement that all attorneys must appear telephonically if leave is given for any of them to do so.

14 Undersigned counsel represents that it is the preference of all parties to proceed with telephonic

15 appearances on July 10, 2019 (and that all attorneys are available to do so at the rescheduled time of

16 2:30 p.m., pursuant to Paragraph 18 of the Court’s Civil Standing Order). If the Court does not find

17 good cause to permit telephonic appearances, then, in the alternative, undersigned counsel respectfully

18 requests (with the agreement and consent of opposing counsel) that the initial case management

19 conference be continued until July 31, 2019, at 10:00 a.m., which is the next time when counsel for all

20 parties are available to appear in person.

21

22 DATED: July 2, 2019                                    Respectfully submitted,

23                                                        CONRAD & METLITZKY LLP
24

25
                                                          /s/ Mark R. Conrad
26                                                        MARK R. CONRAD
                                                          GABRIELA KIPNIS
27
                                                          Attorneys for Defendant Guangzhi Cao
28
                                                        -1-
     CASE NO. 3:19-cv-01463-VC                                           APPLICATION FOR TELEPHONIC APPEARANCE
                                           [PROPOSED] ORDER
 1
            The Court, having considered Application for Leave To Appear by Telephone at the Initial Case
 2
     Management Conference, hereby GRANTS leave for the parties to attend the conference by telephone,
 3
     and hereby CONTINUES the conference until July 10, 2019, at 2:30 p.m.
 4
            IT IS SO ORDERED.
 5

 6
     Dated: July ___, 2019                             ___________________________________
 7                                                     HON. VINCE CHHABRIA
 8                                                     United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
     CASE NO. 3:19-cv-01463-VC                                       APPLICATION FOR TELEPHONIC APPEARANCE
